Barnard, J. S. C.:
The fine imposed by section 34 of the Raines Act, so-called, is a compulsory one and must be for a certain amount. It is not like a fine imposed for a misdemeanor with or without imprisonment. By section 36 of the same act, it is provided that an execution shall issue if the judgment is not paid which is entered for the penalty imposed by the court for a verdict of the Raines Law under section 34. This execution takes precedence over all prior liens. It is, therefore, manifest that the Legislature intended to rely upon the execution for the collection of the fiiie under the Liquor Tax Law. It is in no sense a criminal punishment. You may punish criminally by imprisonment in addition, but you'are not bound to do so. The liquor fine goes to one place and the general criminal fine goes elsewhere. The defendant is entitled to be discharged from imprisonment. The sentence of the defendant to pay a fine of three hundred dollars is legal, and as such, must be entered and enforced against the defendant’s property according to the provisions of section 36 of the Liquor Tax Law.